DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed August 27, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been entirely considered.
Examiner cannot locate a copy of the struck through Non-Patent Literature, items 46-48, in this or any of the parent application files. Please submit a new information disclosure statement with these items if they are to be considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11 and 15 of U.S. Patent No. 10,764,948 (Park hereafter). 
RE claim 1, although the claims at issue are not identical, they are not
patentably distinct from each other because claim 1 of the instant application merely
broadens claim 1 of the Park patent by eliminating elements and their functions as
set forth below:
Instant Application
Park
Limitation 1) A method comprising: receiving by a first base station: an aggregate maximum bit rate of a wireless device;
Limitation 1) A method comprising: receiving, by a first base station from a second base station, at least one first message for a wireless device, the at least one first message comprising: an aggregate maximum bit rate of the wireless device at the first base station;
Limitation 2) and an indication of packet data convergence protocol (PDCP) duplication for a bearer;
Limitation 2) a packet data convergence protocol (PDCP) packet duplication parameter indicating that a first bearer comprises duplicated PDCP packets;
Limitation 3) receiving, from a PDCP layer of a second base station, duplicated PDCP packets of the bearer;
Limitation 3) receiving, by the first base station from a PDCP layer of the second base station, the duplicated PDCP packets of the first bearer;

Limitation 4) transmitting, by the first base station to the wireless device, the duplicated PDCP packets via the first bearer;
Limitation 5) and limiting an aggregate bit rate between the wireless device and the first base station based on the aggregate maximum bit rate, wherein the aggregate bit rate is determined while ignoring the duplicated PDCP packets.
Limitation 5) determining, by the first base station, an aggregate bit rate between the wireless device and the first base station, wherein the determining ignores the duplicated PDCP packets received from the PDCP layer of the second base station; and limiting, by the first base station, the aggregate bit rate between the wireless device and the first base station based on the aggregate maximum bit rate of the wireless device.


As set forth in the table above, claim 1 of the instant application merely broadens
claim 1 of the Park patent by eliminating or broadening the bolded and italicized
portions of limitations 1 and 2. The remaining limitations if the instant application are merely different wordings for identical features of Park and are thus identical in scope.
	RE claim 11, the claim merely claims a base station performing the same method as recited in claim 1. Thus, the statement above for claim 1 further pertains to claim 11. Given that claim 11 is merely directed to base station comprising one or more 
	RE claims 2 and 12, Park claims the method of claim 1 and first base station of claim 11 as set forth above. Note that Park further claims wherein the aggregate maximum bit rate is received from the second base station (Claim 1).
	RE claim 3 and 13, Park claims the method of claim 1 and first base station of claim 11 as set forth above. Note that Park further claims wherein the first base station comprises a secondary base station for the wireless device (Claim 2).
	RE claim 4 and 14, Park claims the method of claim 1 and first base station of claim 11 as set forth above. Note that Park further claims wherein the second base station comprises a master base station for the wireless device (Claim 3).
	RE claim 5 and 15, Park claims the method of claim 1 and first base station of claim 11 as set forth above. Note that Park further claims wherein the limiting prevents the aggregate bit rate from exceeding the aggregate maximum bit rate (Claim 4).
	RE claim 6 and 16, Park claims the method of claim 1 and first base station of claim 11 as set forth above. Note that Park further claims receiving, by the first base station from the wireless device, uplink packets of the bearer; and transmitting, by the first base station to the second base station, the uplink packets (Claim 6).
	RE claim 7 and 17, Park claims the method of claim 6 and first base station of claim 16 as set forth above. Note that Park further claims further comprising ignoring, by the first base station, the uplink packets when limiting the aggregate bit rate between the wireless device and the first base station to the aggregate maximum bit rate (Claim 7).
RE claim 8 and 18, Park claims the method of claim 1 and first base station of claim 11 as set forth above. Note that Park further claims receiving, by the first base station from the second base station, downlink packets of the bearer; transmitting, by the first base station to the wireless device, the downlink packets; and ignoring the downlink packets when limiting the aggregate bit rate between the wireless device and the first base station to the aggregate maximum bit rate (Claim 8).
	RE claim 9 and 19, Park claims the method of claim 1 and first base station of claim 11 as set forth above. Note that Park further claims wherein the aggregate maximum bit rate comprises a secondary base station user equipment aggregate maximum bit rate (Claim 11).
	RE claim 10, Park claims the method of claim 1 as set forth above. Note that Park further claims receiving, by the first base station from the second base station, a second message indicating activation of a PDCP packet duplication of the bearer (Claim 15).
	RE claim 20, the claim merely claims system comprised of two base stations, with a first base station performing the same method as recited in claim 1. Thus, the statement above for claim 1 further pertains to claim 20. Given that claim 12 is merely directed to system of base stations comprising one or more processors and memory storing and executing the instructions that are comprise of the method of claim 1, claim is 20 is merely an obvious variation of claim 1 of Park.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461